Citation Nr: 0525736	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right forearm, currently 
evaluated at 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, currently evaluated 
at 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left arm, currently evaluated at 
10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left calf, currently evaluated at 
10 percent disabling.

5.  Entitlement to an increased evaluation for scar residuals 
to the right thigh, currently evaluated at 10 percent 
disabling.

6.  Entitlement to an increased evaluation for scar residuals 
to the right forearm, currently evaluated at 10 percent 
disabling.

7.  Entitlement to service connection for a hearing loss 
disability.

8.  Entitlement to service connection for a disability 
manifested by vertigo, motion sickness, and fainting spells, 
currently diagnosed as Ménière's disease.

9.  Entitlement to service connection for a right knee 
disorder, claimed as right medial meniscus tear, status-post 
arthroscopic surgery.

10.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to May 
1955.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.  


FINDINGS OF FACT

1.  The veteran's right forearm disability is manifested by 
subjective complaints of pain and weakness.  Objective 
findings include moderate loss of tissue, normal range of 
motion, and adequate strength.  There is no objective 
clinical evidence of peripheral nerve involvement, or artery 
damage.  Moderate muscle damage to Muscle Group (MG) XIV is 
shown, but no more.

2.  The veteran's right thigh disability is currently 
manifested by subjective complaints of pain and weakness.  
Objective findings include normal strength, no muscle 
herniation, and no objective clinical evidence of peripheral 
nerve involvement, or artery damage.  Moderate muscle damage 
to MG XIV is shown, but no more.

3.  The veteran's left arm disability is currently manifested 
by subjective complaints of pain, weakness, and decreased 
grip.  Objective findings include normal muscle strength, no 
herniation, and normal range of motion.  There is no 
objective evidence of peripheral nerve involvement, or artery 
damage.  Moderate muscle damage to MG XIV is shown, but no 
more.

4.  The veteran's left calf disability is currently 
manifested by subjective complaints of pain and weakness.  
Current objective findings include normal range of motion, no 
muscle herniation, and normal strength.  There is no 
objective clinical evidence of peripheral nerve involvement, 
or artery damage.  Moderate muscle damage to MG XIV is shown, 
but no more.

5.  The scars on the veteran's right thigh are not shown to 
be tender, painful, or subject to repeated ulcerations.  The 
largest right thigh scar is approximately 39 sq. cms. in 
size.  The second scar is described as small and 5 cms. in 
length. 

6.  The scar on the veteran's right forearm is not shown to 
be tender, painful, or subject to repeated ulcerations.  The 
scar is approximately 24 sq. cms. in size. 

7.  Hearing loss was not shown in service or for many years 
thereafter.  The weight of medical evidence fails to 
establish a medical nexus between the veteran's military 
service and current hearing loss disability.

8.  Vertigo, motion sickness, fainting spells, or Ménière's 
disease was not shown in service or for many years 
thereafter.  The weight of medical evidence fails to 
establish a medical nexus between the veteran's military 
service and current complaints related to vertigo, motion 
sickness, fainting spells, or Ménière's disease.

9.  A chronic right knee disorder was not shown in service or 
for many years thereafter.  The weight of medical evidence 
fails to establish a medical nexus between the veteran's 
military service and a current right knee disorder.

10.  The veteran is service-connected for wound residuals, 
right forearm, at 40 percent disabling; wound residuals, 
right thigh, at 10 percent; wound residuals, left arm, at 10 
percent; wound residuals, left calf, at 10 percent; and scar 
residuals of the right forearm, right thigh, left arm, and 
left calf, each at 10 percent disabling.  His combined rating 
is 80 percent.

11.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a shell fragment wound to the right forearm have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.44, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 4.124a, Plate I, 
Diagnostic Codes (DCs) 5003, 5010, 5206, 5207, 5208, 5307, 
8516 (2004).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.44, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 4.124a, Plate I, 
DCs 5003, 5010, 5256, 5260, 5261, 5314, 8528 (2004).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left arm have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.44, 
4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 4.124a, Plate I, DCs 
5003, 5010, 5206, 5207, 5305, 8521 (2004).
4.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left calf have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.44, 
4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 4.124a, Plate I, DCs 
5003, 5010, 5256, 5260, 5261, 5311, 8525 (2004).

5.  The criteria for a rating in excess of 10 percent for 
scar residuals to the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 
7805 (2002) (2004).

6.  The criteria for a rating in excess of 10 percent for 
scar residuals to the right forearm have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 
7805 (2002) (2004).

7.  A hearing loss disability is not shown to have been 
incurred in or aggravated by the veteran's military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

8.  A disability manifested by vertigo, motion sickness, and 
fainting spells, currently diagnosed as Ménière's disease, 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).

9.  A right knee disorder, claimed as right medial meniscus 
tear, status-post arthroscopic surgery, was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

10.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  With respect to the veteran's 
claims for increased ratings, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

With respect to the claims for service connection, under the 
relevant regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the general regulations outlined above, the 
Board notes that in rendering a determination on missile 
injuries, the analysis must start with a review of the extent 
of the original traumatic injury, and the course of the 
disability in the ensuing years.  In addition, § 4.55 
provides that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injury affects an entirely different 
function.  

Moreover, § 4.56 discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Briefly, slight (noncompensable) muscle disability 
is described as a simple wound of muscle without debridement 
or infection.  History will be reported as superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  

There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate (10 percent) disability of muscles is described as a 
through and through or deep penetrating wounds of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  

The will be a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe (30 percent) muscle disability is described 
at 38 C.F.R. § 4.56 as being from through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  

History should include hospitalization for a prolonged period 
for treatment of wound.  Severe (40 percent) muscle 
disability is described at 38 C.F.R. § 4.56 as being from 
through and through or deep penetrating wounds due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection or sloughing 
of soft parts, intermuscular binding and scarring.  History 
should include hospitalization for a prolonged period for 
treatment of wound.  

In-Service Injury.  The Board notes that the veteran 
sustained penetrating wounds to the right forearm, right 
thigh, left calf, and left arm on December 23, 1951, as a 
result of enemy artillery fire.  No nerve or artery 
involvement was noted.  

The wounds were further described as a 6 cm. X 4 cm. wound of 
the right forearm with herniation of muscle; a 5 cm. X 3 cm. 
wound of the left arm; a 1 cm. X 1/2 cm. wound of the posterior 
left arm; a 6 cm. X 3 cm. wound of the anterio-lateral distal 
right thigh; a 3 cm. X 2 cm. wound of the anterior distal 
right thigh; and a 2 cm. X 1 cm. wound of the medial left 
leg.  

There was no major artery or nerve involvement.  The 
diagnosis was wounds, penetrating, right forearm, left arm, 
right thigh, and left leg.  In a December 29, 1951, treatment 
record, the wounds were noted to be healed.  

Follow-up notes dated in January and February 1952 note that 
the wounds were well-healed and the veteran was undergoing 
physical therapy.  In January 1952, he was described as 
having a marked limp and inability to make a complete fist of 
his right hand.  The left lower extremity was in fair 
function with fair muscle strength.  The right lower 
extremity showed considerable weakness throughout with 
moderate tightness of the hamstrings, weak quadriceps, 
shortened Achilles, and weak ankle musculature.  

Right knee extension was reported at 159 degrees with flexion 
at 83 degrees, and range of motion at 74 degrees.  There was 
atrophy of the right thigh.  Two weeks later, right knee 
range of motion was reported as 169 degrees of extension, 58 
degrees of flexion, and 111 degrees of range of motion.  He 
was able to lift 10 pounds.  Two weeks later, the wounds had 
all healed and the right knee had normal range of motion with 
some stiffness in the furthermost ranges and he was ready for 
reconditioning.

In September 1952, the veteran reported pain in right leg and 
both arms when lifting heavy objects.  It was noted that he 
had been hospitalized four months due to shell fragment 
wounds and had well-healed scars in both arms and both legs.  
Slight tenderness of the scar in the leg was noted.  X-rays 
of the right upper leg showed no obvious disease.  

In a December 1952 reenlistment examination, well-healed 
scars of the right thigh, right lower arm, left forearm, and 
left upper leg were noted.  He remained on active duty until 
December 1955 without apparently complaints related to the 
shell fragment wound residuals.

Post-Service VA Medical Examinations.  In a February 2000 VA 
general medical examination report, the veteran was noted to 
have worked as a mail carrier for over 31 years and retired 
the month before due to a three year history of unexpected 
dizziness.  He related that he underwent multiple work-ups 
without a determination as to the cause.  The dizziness was 
also associated with nausea, vomiting, and diarrhea.  He also 
reported complaints of hearing loss in the left ear, right 
knee pain, and bilateral arm weakness.  

A medical history of shell fragment wounds of the arms and 
lower extremities, diabetes for three years, and hypertension 
were noted.  The final diagnoses included vertigo of unknown 
etiology, diminished hearing capacity, degenerative joint 
disease of the right knee, and shell fragment wound right 
forearm, left arm, right thigh, and left knee.

In a February 2000 VA muscles examination report, the veteran 
related that he was wounded in combat in both arms and legs.  
He denied seeking medical treatment for a muscle condition 
during the previous year but noted that walking a lot and 
lifting heavy objects with his arms precipitated his 
condition.  He was unable to take anti-inflammatory agents 
because of severe heartburn and tolerated the pain on a daily 
basis.  He complained of pain in all muscle scar areas, with 
the right side described as severe and the left side 
described as moderate.  He reported that he could not lift 
heavy objects, kneel, run, ride a bicycle, or go up stairs.  
There were no tumors. 

Physical examination revealed no adhesions, no nerve damage, 
normal muscle strength in all muscles affected, and no muscle 
herniation.  Tendon damage was noted but the examiner noted 
that the veteran could move his joints independently through 
normal ranges of motion with sufficient comfort, endurance, 
and strength to accomplish activities of daily living.  

Ranges of motion of the left shoulder were reported at 
abduction to 150 degrees, flexion to 150 degrees, internal 
rotation to 50 degrees, and external rotation to 90 degrees.  
Range of motion of the left elbow was flexion to 145 degrees 
and extension to 0 degrees.  Range of motion of the right 
knee was flexion to 110 degrees and extension to -5 degrees, 
and of the left knee of flexion to 140 degrees and extension 
to 0 degrees.  The final diagnoses included wound residuals 
to the right forearm, left arm, right thigh, and left calf.

In a February 2000 VA scar examination, the veteran 
complained of severe pain in the right thigh and right 
forearm, and moderate pain on the left arm scar area.  He 
denied pain in the scar area of the calf and reported that he 
had not sought medical treatment for his scars in the 
previous year.  He also reported cramps in his arms at night 
and right knee pain in the mornings.  

The right forearm scar was described as 11 cm. long and 2 
cms. - 4 cms. wide; the left arm scar was 8 cms. long and 1 
cm. - 3 cms. wide; the left calf scar was 8 cms. long and 3/4-1 
cm. wide, the right lateral thigh scar was 13 cms. long and 1 
cm. - 2 cms. wide, the right anterior thigh scar was 7 cms. 
long and 3/4 cm. wide.  The scars were not tender to palpation.  
There were no adhesions, no ulcerations or breakdown, no 
inflammation, no edema, and a normal texture.  

The scar on the right forearm and left arm had moderate 
depression with loss of subcutaneous tissue and keloid 
formation.  The examiner noted that the scars on the right 
forearm and left arm were moderately cosmetically 
disfiguring, the rest of the scars were mildly cosmetically 
disfiguring.  There was no limitation of motion due to the 
scars.  The final diagnoses included scars on the right 
forearm, right thigh, left arm, and left calf.

In a VA muscles examination report dated in December 2001, 
the veteran complained of daily pain, moderate on the left 
side and severe on the right side, precipitated by climbing 
stairs, walking, kneeling, and lifting heavy objects.  The 
examiner estimated an additional 20 percent impairment of the 
veteran's right knee during flare-ups.  

There was a moderate loss of tissue manifested by a 
depression around the scar where the muscles on that area 
were in tension.  The shell fragment wounds did not, per se, 
manifest any significant limitation of motion.  He was able 
to touch the tip of the finger with the tip of the thumb on 
both hands.  He was able to touch the median crease of the 
palms on both hands, holding strength was adequate on both 
hands.  

Physical examination revealed a 4.5 in. scar on the right 
forearm, a 4.5 in. scar on the left upper arm, a 4.5 in. scar 
on the left calf.  All scars were tender to slight touch and 
pain was reportedly worse in cold weather.  Significant 
adhesion to deep tissues on the scar about the right forearm 
manifested by a 1/4 in. depression when the muscle of that 
group severed in action.  There was no tendon damage, no 
bone, nerve or artery affected.  The range of motion of the 
different muscle groups was generally within normal limits.  

In an August 2004 VA examination, the veteran related shell 
fragment wounds of the right forearm, right thigh, left arm, 
and left calf area from mortar shells during combat.  Because 
this examination encompassed the shell fragment wound 
residuals, as well as hearing loss, vertigo, motion sickness, 
fainting spells, and a right knee disorder, the findings will 
be addressed in the relevant sections below.

Residuals of a Shell Fragment Wound to the Right Forearm.  
The RO rated the veteran's right (non-dominant) forearm 
disability under DC 5307 for Muscle Group (MG) VII, muscles 
arising from the internal condyle of the humerus.  A 
noncompensable evaluation will be assigned for a slight 
impairment of either arm.  A 10 percent disability is 
warranted of either arm with a moderate disability; a 20 
percent (non-dominant) or a 30 percent (dominant) rating will 
be assigned with a moderately severe disability; and a 30 
percent (non-dominant) or a 40 percent (dominant) will be 
assigned for a severe disability, the highest available under 
this code.  

In the August 2004 VA examination, the veteran noted that he 
was left-handed.  Although the veteran is assigned a 40 
percent rating for his non-dominant arm, a schedular higher 
rating is not available regardless of the severity of the 
right forearm disability.  

The Board has also considered whether the veteran is entitled 
to separate ratings for peripheral nerve damage, artery 
damage, or limitation of motion.  First, the Board notes that 
the veteran's in-service injury is not consistent with a 
separate compensable evaluation for peripheral nerve or 
artery damage as the military physician specifically remarked 
that the veteran did not sustain peripheral nerve or artery 
damage at the time of the injury.  

Next, post-service medical evidence does not show peripheral 
nerve or artery damage as evidenced by specific medical 
findings of no nerve damage in a February 2000 muscles 
examination.  This finding is further supported by the VA 
muscles examination report dated in December 2001 reflecting 
that there was no tendon damage, and no bone, nerve or artery 
affected.  

In the most recent August 2004 VA examination, the examiner 
noted no vascular, neurological, or other problems of the 
right forearm.  Strength and function showed no significant 
difference from the left hand.  Therefore, the Board finds no 
basis for a separate compensable rating based on peripheral 
nerve or arterial involvement.

Next, the evidence does not support a higher rating based on 
limitation of motion of the forearm (DCs 5206, 5207, 5208) as 
evidence by the February 2000 muscle examination reporting 
that the veteran had the ability to move his joints 
independently through normal ranges of motion with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  This finding is further supported by the 
February 2000 VA scar examination report indicating that 
there was no limitation of motion of the right forearm due to 
residual scarring.  

Finally, the VA muscles examination indicated that the shell 
fragment wounds did not manifest any significant limitation 
of motion and the veteran was able to touch the tip of the 
finger with the tip of the thumb, and touch the median crease 
of the palms on both hands.  Range of motion of the muscle 
group was similarly noted to be within normal limits.  
Therefore, the Board finds no basis for a separate 
compensable rating based on limitation of motion.

Residuals of a Shell Fragment Wound to the Right Thigh.  The 
RO rated the veteran's right thigh disability under DC 5314 
for MG XIV, the anterior thigh group.  Pursuant to DC 5314, a 
40 percent rating will be assigned where the disability is 
severe, a 30 percent rating is warranted with a moderately 
severe disability, a 10 percent disabling is granted where 
moderately disabling, and a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5314 
(2004).

After a review of the evidence, the Board concludes that the 
clinical evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, the February 2000 VA 
examination reported normal muscle strength in all muscles 
affected, and no muscle herniation.  Tendon damage was noted 
but the examiner related that the veteran could move his 
joints independently through normal ranges of motion with 
sufficient comfort, endurance, and strength to accomplish 
activities of daily living.  

The August 2004 VA examination noted no apparent muscle loss 
on the right thigh, no vascular problems, and no muscle 
atrophy.  This evidence reflects no more than a moderate 
disability.  

Moreover, the Board has considered whether the veteran is 
entitled to a separate compensable rating for peripheral 
nerve and artery damage, and limitation of motion.  Because 
no peripheral nerve or artery damage was noted at the time of 
the initial injury and the more recent VA examinations 
specifically found no evidence of peripheral nerve or artery 
involvement, the Board finds no basis for a higher rating 
based on peripheral nerve or artery damage.  

Similarly, there is no indication of limitation of motion of 
the right thigh (DCs 5256, 5260, 5261) as evidenced by normal 
range of motion reported in all muscle groups.  Therefore, 
the Board concludes that no higher rating is warranted for 
residuals of shell fragment wound to the right thigh.

The Residuals of a Shell Fragment Wound to the Left Arm.  The 
RO rated the veteran's left (dominant) arm disability under 
DC 5305 for MG V, flexor muscles of the elbow.  Pursuant to 
DC 5305, a 40 percent rating will be assigned where the 
disability is severe, a 30 percent rating is warranted with a 
moderately severe disability, a 10 percent rating will be 
granted where moderately disabling, and a noncompensable 
evaluation is assigned for slight disablement.  38 C.F.R. 
§ 4.73, DC 5305 (2004).

After a review of the evidence, the Board concludes that the 
clinical evidence does not warrant a higher rating under this 
diagnostic code.  As previously noted, the February 2000 VA 
examination reported normal muscle strength in all muscles 
affected, and no muscle herniation.  Tendon damage was noted 
but the examiner related that the veteran could move his 
joints independently through normal ranges of motion with 
sufficient comfort, endurance, and strength to accomplish 
activities of daily living.  

In the most recent August 2004 VA examination, there was "no 
evidence of major affect on the muscle or the strength of the 
biceps."  This evidence supports a moderate disability, but 
no more.  

Moreover, the Board has considered whether the veteran is 
entitled to a separate compensable rating for peripheral 
nerve and artery damage, and limitation of motion.  Because 
no peripheral nerve or artery damage was noted at the time of 
the initial injury and the most recent VA examination have 
specifically found no evidence of peripheral nerve or artery 
involvement, the Board finds no basis for a higher rating 
based for peripheral nerve or artery damage.  

Similarly, there is no indication of limitation of motion of 
the left arm (DCs 5206, 5207) as evidenced by normal range of 
motion reported in all muscle groups.  The February 2000 VA 
examination specifically noted a range of motion of the left 
elbow as flexion to 145 degrees and extension to 0 degrees 
(anatomically normal).  Therefore, the Board concludes that 
no higher rating is warranted for the residuals of shell 
fragment wound to the left arm.

Residuals of a Shell Fragment Wound to the Left Calf.  The RO 
rated the veteran's left calf disability under DC 5311 for MG 
XI, posterior and lateral crural muscles and muscles of the 
calf.  Pursuant to DC 5311, a 30 percent rating will be 
assigned where the disability is severe, 20 percent rating is 
warranted with a moderately severe disability, 10 percent 
disabling is granted where moderately disabling, and a 
noncompensable evaluation is assigned for slight disablement.  
38 C.F.R. § 4.73, DC 5311 (2004).

After a review of the evidence, the Board concludes that the 
clinical evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, the February 2000 VA 
examination reported normal muscle strength in all muscles 
affected, and no muscle herniation.  Tendon damage was noted 
but the examiner related that the veteran could move his 
joints independently through normal ranges of motion with 
sufficient comfort, endurance, and strength to accomplish 
activities of daily living.  

In the most recent August 2004 VA examination, the examiner 
noted that there was no evidence of muscle, sensory, or 
vascular problems in the area, and no indication of muscle 
atrophy or reduction in the strength of the calf muscle.  
This evidence reflects no more than a moderate disability.  

Moreover, the Board has considered whether the veteran is 
entitled to a separate compensable rating for peripheral 
nerve and artery damage, and limitation of motion.  Because 
no peripheral nerve or artery damage was noted at the time of 
the initial injury and the more recent VA examinations have 
specifically found no evidence of peripheral nerve or artery 
involvement, the Board finds no basis for a higher rating 
based on peripheral nerve or artery damage.  

Similarly, there is no indication of limitation of motion of 
the left leg (DCs 5256, 5260, 5261) as evidenced by normal 
range of motion reported in all muscle groups.  The February 
2000 VA muscles examination specifically reported range of 
motion of the left knee at 0-140 degrees (anatomically 
normal).  Therefore, the Board concludes that no higher 
rating is warranted for the residuals of shell fragment wound 
to the left leg.

Increased Evaluation for Scar Residuals, Right Thigh.  
Turning now to the issue of rating for residual scarring, the 
Board notes that while this appeal was pending, the 
applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The timing of this change 
requires the Board to first consider the claim under the pre-
amended regulations.  Thereafter, the Board must analyze the 
evidence and consider whether a higher rating is warranted 
under the amended regulations.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
72 sq. cm., a 30 percent evaluation will be assigned.  
Finally, a 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.

There are two scars on the veteran's right thigh.  
Considering each scar separately, there is no basis for a 
higher rating.  Specifically, the evidence does not show that 
either scar is poorly nourished, subject to repeated 
ulceration, or has any effect on limitation of motion of the 
knee or leg beyond that already contemplated for muscle 
injury residuals.  

Moreover, a higher rating is not warranted under the amended 
regulations as the total area of the largest scar is 
approximately 39 sq. cm., which is not entitled to a 
compensable rating under the new regulations.  The smaller of 
the two scars is similarly no entitled to a compensable 
rating.  While the width of the 5 cms. long scar is not 
given, it is described as the smaller of the two and must, 
necessarily be less than 39 sq. cms. in size.  Accordingly, 
no more than the currently assigned 10 percent evaluation is 
warranted for residual scarring of the right thigh.  

Increased Evaluation for Scar Residuals, Right Forearm.  With 
respect to the right forearm scar, there is a single scar 
most recently measured as 12 cms. X 1 cm. - 2 cm.  In the 
August 2004 VA examination, the examiner reported that the 
scar was non-tender, smooth, and well-healed with evidence of 
moderate tissue loss when the veteran made a fist.  There was 
no keloid formation.  Function of the right forearm was 
normal.

Because the scar is not poorly nourished, subject to 
ulcerations, or limit the motion of the right arm, there is 
no basis for a higher rating under the pre-amended 
regulations.  Moreover, the scar measures approximately 24 
sq. cms., which is not entitled to a higher rating.  
Therefore, no more than the current 10 percent rating is 
warranted.

Further, with respect to the increased rating claims, the 
Board observes that the veteran has complained of, and 
examination has disclosed, pain of the affected areas.  As 
directed in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board has considered functional loss due to pain, under 38 
C.F.R. § 4.40, and weakness, fatigability or incoordination 
of the right knee and thigh, pursuant to 38 C.F.R. § 4.45.  

However, in light of the evidence showing essentially full 
range of motion, as well as normal muscle strength and a 
normal gait, and the consideration of additional diagnostic 
codes addressing the issues of weakness, fatigability, and 
incoordination, the Board finds that the veteran's 
disabilities do not demonstrate such pain, weakness, 
fatigability or incoordination as would warrant higher 
independent evaluations under the criteria of 38 C.F.R. 
§§ 4.40 and 4.45.  

Accordingly, while the record clearly establishes that the 
veteran has experienced episodes of pain, aching, and the 
like, the Board concludes that his service-connected 
disabilities are appropriately compensated by the separate 
assignment disability evaluation for residuals scarring, in 
addition to the ratings for muscle damage.  

The Board also recognizes VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds the veteran's service-
connected disabilities warrant no more than the currently-
assigned evaluations for residual scarring and for muscle 
damage.

The Board has considered the veteran's written statements 
that his disabilities are worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.  Further, he 
is not competent to make a medical connection between his 
symptoms and his service-connected disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service Connection for a Hearing Loss Disability.  In 
addition to the regulations cited above, the Board notes that 
with certain enumerated disorders, such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2004).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability.  
The discharge examination dated in May 1955 showed a normal 
audiogram examination (although there were no specific 
decibels given).  Nonetheless, the Board finds no evidence of 
a chronic hearing loss disability during the veteran's period 
of active duty.  

Post-service evidence is negative for hearing loss for many 
years after discharge.  Specifically, an October 1957 VA 
examination showed right and left hearing as 15/15, 
bilaterally.  This indicates that the veteran's hearing was 
normal within two years after service separation.  

In December 1998, the veteran sought treatment for decreased 
hearing in the left ear.  In June 1999, he filed a claim for 
hearing loss.  In a February 2000 VA examination, he was 
diagnosed with diminished hearing but no determination was 
made as to etiology.  In April 2000, the veteran underwent a 
surgical procedure for Ménière's disease.  An April 2001 
outpatient treatment record showed diagnoses of acute otitis 
externa, external auditory canal stenosis, and endolymphatic 
sac decompensation of the left ear.

In an August 2004 VA examination, the veteran related hearing 
loss and tinnitus.  The audiogram showed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
70
LEFT
100+
100
100
100
100+

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and unobtainable in the left ear.  
The diagnosis was mild to severe sensorineural in the right 
ear and severe to profound sensorineural hearing loss in the 
left ear.  The examiner remarked:

Today's test results and reported 
subjective tinnitus in the right ear are 
consistent with a history of noise 
exposure and/or acoustic trauma.  
However, hearing loss in the left ear is 
most likely the result of surgery 
performed in 2000.  Right ear hearing 
loss was not noted upon discharge and a 
correlation between this hearing loss and 
military service history is purely 
speculative.  In addition, due to this 
disease process of Ménière's, tinnitus 
would be difficulty to link conclusively 
to military service history.

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  In addition, 
there is no contrary medical evidence associated with the 
claims file.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  

In addition, since there is no evidence that the veteran 
developed a hearing loss within one year of discharge, the 
one-year presumption does not apply.  

Based on the evidence above, the Board finds that a hearing 
loss was not noted in service and post-service evidence fails 
to establish a diagnosis of hearing loss for many years after 
the veteran's release from service.  Moreover, the most 
recent VA examination could not establish a medical nexus 
between right ear hearing loss and military service.  
Further, the examiner opined that the veteran's left ear 
hearing loss was due to a nonservice-connected surgical 
procedure.  For those reasons, the Board finds that the claim 
for service-connection for hearing loss must be denied.

Service Connection for a Disability Manifested by Vertigo, 
Motion Sickness, and Fainting Spells, Currently Diagnosed as 
Ménière's Disease.  Service medical records are negative for 
complaints of, treatment for, or diagnoses related to 
vertigo, motion sickness, fainting spells, or Ménière's 
disease.  The veteran recently asserted that he experienced 
dizziness in service but acknowledged that he never sought 
treatment for the condition.

Post-service medical evidence is negative for complaints 
related to vertigo, motion sickness, or fainting spells for 
many years after discharge.  In December 1998, the veteran 
reported three days of vertigo and dizziness with a history 
of vertigo for one and a half years with hearing loss.  He 
was diagnosed with chronic vertigo.  A cranial MRI showed 
periventricular white matter and right basal ganglia induced 
small vessels microinfarcts.  

Private carotid studies showed evidence of soft atheroma over 
the right internal carotid artery and a normal Doppler study.  
However, there was no mention of a relationship between the 
abnormal study and military service.

In a June 1999 consultation note, the veteran related a two 
year history of vertigo on and off.  Electronystagmography 
testing dated in January 2000 showed peripheral vestibular 
involvement of the left side.  A diagnosis of Ménière's 
disease has also been noted with an unsuccessful attempt at 
surgical repair in 2000.  An echocardiogram dated in December 
1999 and Holter monitoring dated in February 2000 ruled out a 
cardiac etiology.

In a March 2000 VA neurological examination, the veteran 
reported a 3-4 year history of dizziness and vertigo and was 
told that his vertigo was a peripheral type, secondary to an 
ear condition.  He also complained of hearing loss and 
tinnitus on the left side.  He reported daily episodes of 
vertigo, precipitated by changes in position, with severe 
episodes 1-3 times per month accompanied by nausea and 
vomiting.  He had to stop working because of the episodes.  
The final diagnoses included vertigo, peripheral type, and 
diabetic peripheral neuropathy.

In an August 2004 VA examination, the examiner noted that the 
veteran had been diagnosed with Ménière's disease.  It was 
related that the veteran underwent a surgical procedure in 
April 2000.  The veteran noted that the vomiting had improved 
since surgery but that he continued to have dizziness or 
vertigo on a daily basis.  He stated that he had some 
dizziness in service but did not see anyone about it.  The 
examiner related that there was no indication of treatment in 
the record.  

After a physical examination, the clinical assessment 
included Ménière's disease, status/post surgery.  The 
examiner reported that the Ménière's disease was likely the 
etiology of the veteran's vertigo but reiterated that he saw 
no evidence of the condition in the file.  

Given that there is no evidence of a chronic disability 
manifested by vertigo, motion sickness, fainting spells, or 
Ménière's disease in service, no indication of complaints for 
many years after military discharge, and no medical nexus 
evidence of a relationship between current complaints and 
active duty, the Board finds that the claim must be denied.

Entitlement to Service Connection for a Right Knee Disorder, 
Claimed as Right Medial Meniscus Tear, Status-Post 
Arthroscopic Surgery.  Service medical records reflect that 
the veteran injured his left knee as the result of a fall, 
but there is no indication that the right knee was affected.  
The service separation examination dated in May 1955 showed a 
normal clinical evaluation of the veteran's lower 
extremities.  Therefore, the Board finds that there was no 
evidence of a chronic right knee disorder in service.

Service connection may be granted when manifestations of a 
chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition noted in service is not chronic.  
In this case, post-service medical evidence is negative for 
complaints related to a right knee disorder for many years 
after military discharge.  

Specifically, post-service medical evidence is negative for 
right knee complaints for many years after discharge.  An 
October 1957 VA examination report made no mention of any 
complaints related to and no diagnosis made with respect to 
the right knee.  A June 1968 VA neurological examination 
focused on the veteran's scar residuals and made no mention 
of a right knee disorder.

The first mention of right knee symptomatology is noted in an 
August 1992 VA muscles examination undertaken to assess the 
veteran's service-connected shell fragment wound residuals.  
At that time, he complained of, among other things, painful 
knee extension but range of motion was within normal limits.  
The final diagnoses included degenerative joint disease of 
both knees.  However, there was no opinion rendered with 
respect to a relationship between the diagnosis and active 
duty.  A May 1993 left knee X-ray confirmed a diagnosed of 
moderate degenerative joint disease but no X-rays of the 
right knee were apparently undertaken.

Thereafter, no evidence in the claims file reflected 
complaints of, treatment for, or diagnosis related to the 
right knee for several years.  In December 1998, the veteran 
underwent arthroscopy surgery on the right knee after a 
reported history of right knee pain for years.  In April 
1999, he sustained a right knee meniscal tear.  In June 1999, 
the veteran filed a claim with respect to his right knee, 
which he noted had been giving him problems.  In October 
1999, the RO denied the claim.

In this case, even recognizing that the veteran has been 
diagnosed with a degenerative joint disease of the right knee 
since 1992 at the earliest, the Board places significant 
probative value on the nearly 40 year gap between discharge 
from military service and the first diagnosis, and finds that 
the post-service symptomatology is too remote in time to 
support a finding of in-service onset.
 
There was no right knee condition "noted" during service or 
signs and symptoms reported related to a right knee disorder.  
As such, there is no support for the claim based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

The evidence most tending to support the veteran's claim is 
an October 2000 VA orthopedic note.  At that time, the 
treating physician related the veteran's reported history of 
bilateral knee pain, greater on the right than the left.  The 
physician related that the veteran wanted to know if his 
arthritis was secondary to a bomb shell.  In essence, the 
physician related that a relationship between the two 
"cannot be excluded."

However, the Board is inclined to place somewhat less 
probative value on this report because of the equivocal 
nature of the opinion.  Furthermore, the Board has weighed 
this evidence against a subsequent VA examination dated in 
December 2001.  After a review of the veteran's past medical 
history and a physical examination, the examiner remarked 
that "the condition of the right knee is nonservice 
connected and not related to the shell fragment wounds."  

Furthermore, in an August 2004 VA examination undertaken 
specifically to address the medical nexus issue between the 
veteran's right knee disorder and military service, the 
veteran reported a history of right knee pain.  He 
acknowledged that the pain started after service and that he 
did not seek treatment during active duty.  A history of a 
right medial meniscus tear and right total knee replacement 
in May 2004 was noted.  The veteran complained of constant 
pain in the right knee, used a cane for walking, and took 
medication for pain.  It was noted that he had retired in 
2000 from the U.S. Post Office.  After a physical 
examination, the examiner concluded:

History of right medial meniscus tear, 
status-post right total knee replacement.  
I did not find evidence of a knee 
condition in the C-file I have today, so 
I cannot relate it to the service without 
the resort to speculation.

A reasonable reading of the opinion is that the examiner is 
unable to establish a medical nexus between the veteran's 
right knee disorder and military service.  In assigning high 
probative value to this report, the Board notes that the 
examiner had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

The Board has also carefully considered the veteran's 
statements that his claimed disorder started during military 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are of little probative value in light of the 
other objective evidence of record showing no evidence of a 
chronic right knee disorder during service, or until nearly 
40 years thereafter.  Additionally, the weight of medical 
evidence is against a finding of medical nexus between the 
right knee disorder identified many years after service and 
any incident of such service. 

In sum, because there was no evidence of chronic right knee 
disability in service, no evidence of right knee 
symptomatology for many years after discharge, and the weight 
of medical evidence is against a medical nexus between the 
veteran's current right knee disorder and military service.  
Accordingly, the Board finds that the claim for service 
connection must be denied.


TDIU.  Turning now to the issue of a total disability rating, 
the veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted.  After a review of the record, the Board finds 
that the claim should be granted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

As noted above, the service-connected disabilities include 
wound residuals, right forearm, at 40 percent disabling; 
tender scar, right forearm, at 10 percent disabling; tender 
scar, right thigh, at 10 percent; wound residuals, left calf, 
at 10 percent; wound residuals, right thigh, at 10 percent; 
wound residuals, left arm, at 10 percent; tender scar, left 
arm, at 10 percent; and tender scar, left calf, at 10 
percent.  The veteran's combined rating is 80 percent.  
Therefore, he does meet the schedular requirements for a 
total rating under 38 C.F.R. § 4.16(a).  

The threshold question is whether the veteran's service-
connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Significantly, even where the record establishes clearly that 
the veteran originally became unemployable and has remained 
unemployable due to non-service-connected disabilities and 
his age, the Board must still determine whether the service-
connected disabilities are now so severe as to preclude 
employment.  Pratt v. Derwinski, 3 Vet. App. 269 (1992).

After a review of the entire record, it is the opinion of the 
Board that the veteran's service-connected disabilities, and 
the symptoms reasonably attributed thereto, preclude more 
than marginal employment.  

To this end, the Board places significant probative value on 
an August 2004 VA examination report.  After reviewing the 
claims file and conduction a physical examination, the 
examiner related:

As far as employability, the veteran is 
already retired from the Post Office.  He 
is not likely to be able to do any 
physically-demanding work as a result of 
both his service-connected and 
nonservice-connected problems.  

Because the focus of the veteran's complaints in that 
examination were related primarily to his service-connected 
disabilities, and giving the veteran the benefit of the 
doubt, the Board finds that his service-connected 
disabilities more likely than not render him unemployable.  
That is to say, the nature and extent of his service-
connected disabilities are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment regardless of his non-
service-connected disabilities.  Accordingly, TDIU is 
warranted. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2002, April 2001, and May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
most recently in March 2005 and May 2005.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 2000, 
December 2001, and August 2004.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Further, inasmuch as the Board is allowing a total disability 
rating, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right forearm, currently 
evaluated at 40 percent disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right thigh, currently evaluated 
at 10 percent disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the left arm, currently evaluated at 
10 percent disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the left calf, currently evaluated at 
10 percent disabling, is denied.

Entitlement to an increased evaluation for scar residuals to 
the right thigh, currently evaluated at 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for scar residuals to 
the right forearm, currently evaluated at 10 percent 
disabling, is denied.

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for a disability manifested 
by vertigo, motion sickness, and fainting spells is denied.

Entitlement to service connection for a right knee disorder, 
claimed as right medial meniscus tear, status-post 
arthroscopic surgery, is denied.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.

	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


